Judgment in favor of plaintiff Mercedes Gase for personal injuries in the sum *531of $55,000 unanimously reversed on the law, on the facts and in the exercise of discretion, without costs and without disbursements, and a new trial granted, unless plaintiff Mercedes Gase, within 20 days of service upon her by defendant of a copy of the order herein, stipulates to accept $35,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and as thus modified affirmed, without costs and without disbursements. It is obvious that the award by verdict of $55,000 is excessive and not supported by the evidence. Concur—Stevens, P. J., Eager, Markewich and McNally, JJ.